Citation Nr: 1638133	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating for prostate cancer, status post radical prostatectomy in excess of 20 percent prior to July 17, 2009 and in excess of 40 percent from July 17, 2009, hereinafter "residuals of prostate cancer."  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION


The Veteran served on active duty from January 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which granted service connection for the Veteran's residuals of prostate cancer, evaluated at 20 percent disabling, effective December 12, 2008.  A November 2009 RO rating decision granted an increase of the condition to 40 percent disabling, effective July 17, 2009.

In March 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has since returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's increased rating claim for his residuals of prostate cancer.  

The Veteran was most recently afforded a VA prostate cancer examination in June 2014.  At this time, the Veteran had voiding dysfunction which did not cause urine leakage or the use of an appliance.  The dysfunction caused urinary frequency with daytime voiding intervals between two to three hours and nighttime awakening to void three to four times.  In the July 22, 2016 post-remand brief, the Veteran has asserted a worsening of the condition since the last VA examination.  Specifically, he asserts that he has more frequent nighttime voiding and that he uses pads due to urinary incontinence.   As such, a new VA examination is required to evaluate the current severity of the Veteran's residuals of prostate cancer.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of prostate cancer. 

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must ascertain whether there has been a local reoccurrence or metastasis of the Veteran's prostate cancer.  If not, the examiner must fully describe residuals of this disability, to include, but not limited to, any associated kidney dysfunction, urinary dysfunction, and/or prostate condition.  

The examiner must explicitly identify the use of any absorbent materials, drains or catheterizations and its relation to the Veteran's service connected disability.

The examiner should provide a complete rationale for any opinions provided.

3.  Then, after ensuring any other necessary development has been completed, adjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




